Citation Nr: 0708969	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  He received the Purple Heart.  He died in 
April 2003.  The appellant is the veteran's surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006).

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, DC in 
October 2006. 


FINDINGS OF FACT

1.  The veteran died in April 2003.  The cause of the 
veteran's death was urosepsis.   

2.  At the time of the veteran's death, service connection 
was in effect for bullet wound of the right hand with scar 
and amputation of the ring finger of the right hand.  

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the cause of the veteran's death.




CONCLUSION OF LAW

The veteran's service and/or a service-connected disability 
did not cause or contribute substantially or materially to 
his death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.312 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She contends that the 
veteran's death was the result of Parkinson's disease, and 
that such Parkinson's disease was the result of in-service 
head trauma.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the appellant was provided notice of the VCAA 
on in April 2003, prior to the initial adjudication of her 
claim in the September 2003 rating decision at issue.  An 
additional VCAA notice letter was sent in October 2006.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the appellant was expected to provide, 
including the information needed to obtain both private and 
VA medical treatment records.  In this way, the VCAA letters 
clearly satisfied the first three "elements" of the notice 
requirement.  In addition, the October 2006 letter stated:  
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the appellant received Dingess notice by way of 
a statement of the case issued in December 2006, including as 
it relates to the downstream effective date element of her 
claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
private and VA medical records, and private and VA medical 
opinions addressing whether there is any nexus between the 
veteran's service and his death - the dispositive issue.  The 
appellant has not indicated she has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication there exists any additional evidence that has a 
bearing on this case that has not been obtained.  The 
appellant has been accorded ample opportunity to present 
evidence and argument in support of her appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Factual background

The record before the Board contains service medical records 
and post-service medical records, which have been reviewed by 
the Board.  See 38 U.S.C.A. § 7104 (West 2002); see also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) [a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence].

The veteran's service medical records are negative for any 
head trauma.  The evidence of record, however, does include a 
November 2002 lay statement by a person who served with the 
veteran who asserts that during combat in France in November 
1944, the veteran was shot in the hand by enemy fire, which 
caused him to fall and hit his head on a machine gun, which 
in turn caused loosening of his teeth.  

According to the veteran's death certificate, the immediate 
cause of his death was urosepsis.  The death certificate 
lists no other immediate or secondary cause of death.  

The medical record reflects that at the time of his death, 
the veteran had a current diagnosis of Parkinson's disease.  

In addition, the record reflects that at the time of the 
veteran's death, service connection was in effect for bullet 
wound of the right hand with scar and amputation of the ring 
finger of the right hand.  

In a November 2003 statement, C.P., D.O. (Dr. C.P.), a 
urologist, indicated that bladder problems suffered by the 
veteran were caused by his Parkinson's disease, and that head 
trauma can result in Parkinson's disease.  Dr. C.P. cited the 
case of Muhammad Ali as a classic example.  Dr. C.P. noted 
that he had "reviewed [the veteran's] chart and gone over my 
findings."  

In a November 2006 medical opinion, a VA physician, after 
reviewing the claims file, opined that it is not at least as 
likely as not that the veteran's Parkinson's disease was 
caused by heard trauma.  The VA physician noted that he had 
reviewed the literature extensively to find a relationship 
between the head injury and Parkinson's disease.  The VA 
physician further opined that it is not at least as likely as 
not that the in-service head injury was a principal or 
contributory cause of the veteran's death.  The physician did 
find, however, that it is likely that the infection that 
caused the veteran's death was the result of dementia caused 
by his Parkinson's disease.  The physician indicated that his 
opinions were based on the literature he could find as well 
as a discussion with a neurologist at the VA Medical Center 
(VAMC) in Canandaigua, New York, who is a specialist.  

Analysis

The appellant claims that the veteran's death was the result 
of Parkinson's disease, and that such Parkinson's disease was 
the result of in-service head trauma.  

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In this case, element 
(1) has obviously been met.

With respect to element (2), service-connected disabilities, 
bullet wound of the right hand with scar and amputation of 
the ring finger of the right hand, existed at the time of the 
veteran's death.  There is, however, no medical or other 
evidence that the disabilities were related to the veteran's 
death in any way.  The appellant has not contended that the 
service-connected disabilities caused or contributed to the 
cause of the veteran's death.  

The Board acknowledges, however, that although the veteran's 
service medical records are negative for the claimed head 
injury, the Board considers the November 2002 lay statement 
to be evidence establishing that the veteran suffered an in-
service head injury.  38 C.F.R. § 3.304(d); see 38 U.S.C.A. 
§ 1154(b).  In this regard, the Board notes that the veteran 
engaged in combat with the enemy and was shot in the hand.  
Hickson element (2) therefore is met as to the matter of the 
veteran's in-service head injury.

With respect to element (3), medical nexus, the pertinent 
medical evidence consists of Dr. C.P.'s November 2003 
statement and the November 2006 VA medical opinion.  Both 
physician's agree that the veteran's Parkinson's disease 
caused his bladder problems, which ultimately led to his 
death.  Therefore, the appellant's claim rests on whether the 
veteran's in-service head injury caused his Parkinson's 
disease.  In this regard, the physician's are split - Dr. 
C.P. opined that it did, while the VA physician opined that 
it did not.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator. . 
.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

After carefully considering the evidence, the Board finds 
that a preponderance of the competent medical evidence 
supports a finding that there is no causal relationship 
between the veteran's in-service head injury and his 
Parkinson's disease.  The sole medical opinion showing a 
relationship between the veteran's in-service head injury and 
Parkinson's disease is from Dr. C.P., a urologist; there is 
no indication that Dr. C.P. has any particular expertise in 
the area of neurology.  On the other hand, the medical 
opinion against such a relationship, while from a VA 
physician who himself has no particular expertise, was 
provided following consultation with a neurologist at the 
Canandaigua VAMC.  Accordingly, the Board places greater 
weight on the VA physician's opinion, which was reached 
following consultation with a neurologist, who has more 
expertise, knowledge and skill pertinent to the causes of 
Parkinson's disease, a degenerative disorder of the central 
nervous system.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  These 
physicians have concluded that there is no causal connection 
between the veteran's in-service head trauma and his later 
development of Parkinson's disease.  

The Board acknowledges Dr. C.P.'s contention that Muhammad 
Ali is a clear example of head trauma causing Parkinson's 
disease; however, it does not consider the veteran's 
situation as analogous.  That is, as a professional boxer 
Muhammad Ali was subject to repeated and numerous head trauma 
over a period of many years, while the veteran sustained a 
single head injury in service.  Clearly, the two scenarios 
are not comparable.  

The Board also notes that the evidence in this case consists 
of medical literature submitted by the American Parkinson 's 
Disease Association, Inc., including a study evaluating the 
relationship between head trauma and Parkinson's disease.  
The study concluded that the relationship between head trauma 
and Parkinson's disease "is still tenuous."  

The appellant has speculated that the veteran's in-service 
head trauma caused his Parkinson's disease.  It is now well 
settled, however, that laypersons without medical training, 
such as the appellant, are not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (2002) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The appellant's 
opinions on medical matters such as nexus are accordingly 
lacking in probative value.

In short, for reasons expressed immediately above, Hickson 
element (3) has not been met with respect to the claim.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


